 AIL, A DIVISION OF CUTLER-HAMMER, INC.203AIL, A Division of Cutler-Hammer,Inc.'andCommu-nicationsWorkers ofAmerica,AFL-CIO, Peti-tioner.Case 29-RC-2491October 22, 1974DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Bruce Kett-ler of the National Labor Relations Board. Follow-ing the close of the hearing the Regional Director forRegion 29 transferred the case to the Board for deci-sion.Thereafter, the Employer and Petitioner filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer, hereafter also referred to asAIL, is a corporation with its principal place of busi-ness in Deer Park, New York, where it is engaged inthe production and sale of electronic equipment andsystems. During the past year, it sold products valuedin excess of $50,000 from its New York plants direct-ly to other firms located outside New York State.The parties stipulated, and we find, that the Employ-er is engaged in commerce within the meaning of theAct, and that it will effectuate the purposes of theAct to assert jurisdiction herein.2.The labor organization involved claims to rep-resent certainemployees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection2(6),and (7) of the Act.4.The appropriate unit:The Employer has three plants within 10 miles ofeach other on Long Island, New York, one of whichis at Deer Park, one at Melville, and one at Farming-dale.'Most of the Employer's LongIsland manufac-turing operations are subsumed within divisions re-porting to the Employer's vice president for opera-1As correctedat the hearing.2The Employer also has plants on the west coast, none of which is in-volved in this proceeding.tions.These divisions, and the approximate numberof employees in them, are as follows: Antenna Sys-temsDivision (40);Radiations Systems Division(230);Reconnaissance and SurveillanceDivision(105);Technical Support Division (325); ProductSupportDivision (1,400); Special Programs (25);Transportation Systems Division (176); and AppliedElectronics Division (125). All but the last three divi-sions are located at Deer Park. The TransportationSystems Division is located at Farmingdale and theApplied Electronics Division and Special Programsare located at Melville.In addition to the above, manufacturing opera-tions are also carried on in a division of the Employ-er known as Ailtech, in which there are approximate-ly120 employees, and in the Central ResearchGroup, in which there are approximately 30 employ-ees.Ailtech is at Farmingdale, and the Central Re-search Group is at Melville. The general manager ofAiltech reports directly to-the Employer's presidentand the director of the Central Research Group re-ports to the Employer's vice president for plans andbusiness development.The Petitioner seeks to represent all hourly ratedproduction and maintenance employees and allweekly rated technicians of.the Employer at the threeLong Island plants, excluding "all clerical employees,professional employees, sales employees, supervisorsand guards as defined in the Labor Relations Act,"allAiltech employees, certain employees in the Cen-tralResearch Group, and all currently representedemployees.' The Employer contends that the request-ed unit is underinclusive and therefore inappropriate.While the parties did not reach agreement as to theunit placement of Ailtech employees, they did agreethat, except as to them, all hourly rated employeesand weekly rated technicians 5 in classifications listedon Attachment A be includedin the unit, that allweekly and monthly rated employees in classifica-tions listed on Attachment C. be excluded from theunit,6 and that the unit found appropriate should en-JThe Employer'sdrivers arecurrently represented by a local union of theInternationalBrotherhood of Teamsters. Otherwise,there isno history ofcollective bargaining involving employeesat the three Long Island plants.These are productionand maintenanceemployees.5Certain engineering and senior engineering associates.a classificationcomprised of technical employees which the partiesagreed to include in theunit,work in theEmployer'squality assurance department.The work theyperform and skills they possessdiffer substantially from those of other engi-neering and senior engineering associates,and the Employer is currentlyconsidering changing their classification to reflect this fact.The parties didnot agree to include them in the unit.For the reasons set forthinfra.we shallpermit them tovote subjectto challenge.6 These employeesare office clerical,professional or managerialemploy-ees. or otherwise lack a community of interest with unit employees.rA question was raised by the Petitionerat the hearingas to the proprietyof including inthe unit production and technical employeesat the MelvilleContinued214 NLRB No. 42 204DECISIONSOF NATIONALLABOR RELATIONS BOARDothers. Inasmuch as the record supports the inclu-sions or exclusions stipulated to or agreed upon bythe parties, we accept them.The parties dispute the unit placement of the fol-lowing classifications or groups of employees, all ofwhich the Employer contends are production, techni-cal, or plant clerical employees and should be includ-ed in the unit, and which the Petitioner contends areclerical, administrative, or managerial employees, orotherwise lack a community of interest with unit em-ployees, and should be excluded from the unit:Ailtech Production,Maintenance,and TechnicalEmployeesPetitioner contends that Ailtech production, main-tenance, or technical employees should be excludedfrom the unit in view of the fact that Ailtech primar-ily produces electronic equipment for use by the pub-lic,whereas AIL produces such equipment principal-ly for the Government or the armed services, andthat Ailtech functions as, and probably is, a separatecorporation, and thus Ailtech employees do notshare a sufficient community of interest with AILemployees to warrant their inclusion in the unit.While not conclusive on the question of Ailtech'scorporate status, the record does establish that Ail-tech employees are on the AIL payroll, accumulatejob seniority on a multiplant rather than a divisionalbasis, and share lunchroom and parking areas withAIL employees, and that there is no difference what-soever between the wage structure, working condi-tions, job classifications, fringe benefits, and laborpolicies applicable to Ailtech employees and thoseapplicable to other employees in the requested unit.Thus, it is clear, as the Employer contends, that Ail-tech production, maintenance, and technical employ-ees share a close community of interest with unit em-ployees sufficient to require their inclusion in the re-quested unit. Accordingly, we shall include Ailtechemployees in the unit if they are in classificationswhich would otherwise be included.Senior Planner, Planner, and Assistant Planner 8There are approximately 70 planners, most ofplant in Special Programs, which is engaged in research and developmentwork under contract with the United States Government on highly classi-fied electronic equipment.As both the Employer and the Petitioner nowconcur in the inclusion of these employees in the unit,and as it appears thatthey are engaged in production work and otherwise share a community ofinterest with other unit employees,we shall include them in the unit.9Throughout this Decision,classifications in dispute will be grouped indescending order of responsibility or experience,e.g., senior planner, plan-ner, and assistant planner,and a generic term will be used to refer to theentire group:e.g.."planner"will be used to refer to all classifications ofplanners.whom work in the manufacturing, planning and con-trol department of the Product Support Division, theEmployer's principal manufacturing division. Theirdesks are in a mezzanine area overlooking the pro-duction floor at the Deer Park plant. Small numbersof planners also are assigned to such areas or pro-grams as the Special Repair Activity section or theTPX-42 program in the Technical Support Division,the Radiation Systems Division, and Ailtech.Planners perform clerical functions related to theproduction process, such as requisitioning parts,checking whether they have arrived on schedule, re-leasingparts assemblies into the production process,checking to see that each item to be manufacturedproceeds through the manufacturing process asscheduled, and attempting to resolve delays in pro-duction. In performing these functions, plannersspend substantial amounts of time, averaging asmuch as 60 to 80 percent of their working day, inproduction areas. These functions do not require theexercise of technical skills. Since planners performwork that is intimately related to the production pro-cess and spend substantial proportions of their work-ing time in plant areas, we find that they are plantclerical employees and shall include them in theunit.'Project Coordinator A, B, and C, andEngineeringCoordinatorMost engineering coordinators and project coordi-nators are assigned to divisions other than the Prod-uct Support Division. With certain exceptions, theyperform the same production control functions as doplanners. The project coordinators who do not per-form these functions are as follows: a project coordi-nator A who works as a stock clerk in the ProductSupport Division electrical assembly toolcrib, anoth-er who runs a stockroom in the Transportation Sys-tems Division, another in the test operations sectionof the Product Support Division, who requisitionsmaterial and schedules work, project coordinators Aand Bwho work in the printed circuit fabricationarea, and a project coordinator B who works as astock clerk in the Radiation Systems Division stock-room. The record also indicates that project coordi-nators are assigned to the business development andbusiness operations sections of the Reconnaissanceand Surveillance Division, but reveals virtually noth-9Centnry Electric Company.146 NLRB 232, 240 (1964):Sperry PiednrnmCompany.Divisionof Sperry Rand Corporation,162NLRB 857,859, 861(1967):ContainerResearchCorporation,188 NLRB 586(1971):Risdon Man-ufacturing Company. Inc..195 NLRB 579, 581 (1972). CompareLoral Elec-tronics System,a divisionof Loral Corporation,200 NLRB 1019 (1972),whereproduction control coordinators.material clerks.and material planners whoapparentlyworked exclusively in office areas were found to beoffice cleri-cals. AIL. A DIVISION OF CUTLER-HAMMER, INC.ing else about them. Except for the last mentionedproject coordinators, product and engineering coor-dinators either perform the plant clerical tasks ofplanners or are involved in ordinary productionfunctions, and we shall therefore include them in theunit.As for the project coordinators in the Recon-naissanceand Surveillance Division business offices,we shall permit them to vote subject to challenge.Methodsman, Electrical Assembly, Leader, A, B;Methodsman, Shop, Leader, A, BMost methodsmen, approximately 19 of 33, are inthe production engineering department of the Prod-uct Support Divison and work on the second floor ofthe Deer Park plant in an area adjacent to the worklocation of planners. Of the remaining methodsmen,two work full time in the Deer Park machine shop,one in the electrical assembly area, four in the wirewrap room, six are temporarily assigned to variousshops at Farmingdale and Melville, and one is basedin the traffic control systems department of theTransportation Systems Division at Farmingdale.Methodsmen on the second floor at Deer Park arerotated with those assigned to the Deer Park electri-cal assembly and machine shop.The function of methodsmen is to establish the se-quence of operations for the fabrication and assem-bly of the Employer's products; this includes the pro-gramming of machine tools to perform productionoperations. Virtually all methodsmen were promotedfrom electrical assembly, sheet metal, or machineshop classifications. Although they are not requiredto have any formal educational qualifications, thework they perform requires the exercise of consider-able discretion and the skills they possess were ac-quired through many years of job experience. Wetherefore conclude that they are technical employ-ees."' In view of the fact that methodsmen are regu-larly rotated to positions on the plant floor, that sev-eral are permanently stationed there, and that theclassification of methodsman is in the line of progres-sion from production classifications, we find thatthey share a community of interest with other pro-duction and technical employees sufficient to requiretheir inclusion in the unit."10The De Lava! Separator Company.97 NLRB 544, 546-547 (1951); Cen-turvElectric Company, supra.239;Loral Electronics Systems. supra;see alsoChrysler Corporation-Space Division, Michoud Operations.154 NLRB 352(1965):WestinghouseElectric Corporation,97 NLRB 1271 (1952).11Sperry Piedmont Company. supra.861, 863 (1967). in which process engi-neers who performed functions similar to methodsmen were excluded froma production and maintenance unit, does not require a contrary conclusion.In that case technical employees apparently were not included in the unitinvolved,process engineers were not permanently assigned to productionareas. those process engineers who had been promoted from unit classifica-tions had been given technical training prior to being promoted,and processQualityAssuranceAnalysts205Quality assurance analysts work in the quality as-surance department on the first floor of the DeerPark plant in an office area containing administra-tivedepartments such as procurement. personnel,publications, and communications. They report tothe director of quality assurance, who reports direct-ly to the Employer's president; the director does notsupervise any production personnel. The function ofquality assurance analysts is to witness the inspectionof the Employer's products by electrical or mechani-cal inspectors to ascertain that the required inspec-tion is performed and that the product conformstospecifications,and to visit the Employer'ssubcontractor's facilities to assure that the subcon-tractors comply with workmanship specifications es-tablished by the Employer. Both technical employ-ees, such as mechanical or electrical technicians, andnontechnical employees, such as mechanical or elec-trical inspectors, have been promoted to the classifi-cation of quality assurance analyst. A number of en-gineering associates and senior engineering associ-ates also work in the quality assurance departmentperforming the same functions as the quality assur-ance analysts.The record does not indicate what skills are uti-lized by quality assurance analysts and senior engi-neering associates in quality assurance,12 what are thefrequency and nature of the contacts they have withproduction or technical employees, or other factorswhich would be critical to the determination of theirunit placement." Accordingly, we shall permit thequality assurance analysts and engineering and se-nior engineering associates in the quality assurancedepartment to vote subject to challenge.Logistics Analyst Leader, Senior Logistics Analyst,and Logistics AnalystLogistics analysts are based in the logistics sectionof the manufacturing, planning, and control depart-ment, Product Support Division, in an office area onthe second floor of the Deer Park plant. They reportto the supervisor of documentation and the supervi-sor of provisioning, who supervise othernonunit em-ployees but no other unit employees. Of the 12 logis-engineersprogressedinto excluded classifications.These factors,which arenot present here, were crucial to the conclusion that their interests weredissimilar to thoseof productionand maintenanceemployees.12The only evidenceon this point is that the Employer is consideringchanging the title of engineering and senior engineeringassociatesin qualityassuranceto senior qualityassuranceanalyst. since they donot have thetechnicalskills normally possessedby engineeringand seniorengineeringassociates.'*ISeeAmbrosiaChocolateDivision ofW. R. Grace & Company,202NLRB 788 (1973). 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDtics analysts, all but 2 were hired from outside AIL.One of the two who was hired from the inside was atechnical clerk, a clerical position, and the other helda position in the sheet metal shop. No formal techni-cal education is required of logistics analysts, but en-try level analysts need 1 year's experience in relatedwork, while senior level analysts need 3 to 5 years'experience and the logistics analysts leader needs 5 to7 years' experience.Logistics analysts perform three basic functions.First, they prepare lists of spare parts for use by AILcustomers in ordering such parts.14 The informationon these lists is copied from documents on file in theplanning area. Second, they identify depictions ofproduct parts in a so-called Illustrated Parts Break-down, or [PB, which is a pictorial representation ofAIL products illustrating how the parts are assem-bled into the final product and showing the identify-ing number of each part. The publications depart-ment produces the IPB. Logistics analysts contactpublications personnel in the course of its produc-tion, and may also go onto the plant floor to view theobject to be depicted in the IPB. Finally, logisticsanalysts review notices of changes in the engineeringof AIL products and notify customers who own theproducts involved when engineering changes wouldinvolve changes in the spare parts for such products.Logistics analysts' work is functionally related tothe production of materials by the publications de-partment, not to the Employer's manufacturing oper-ations. They spend most of their time at their desksin an office area, have infrequent and generally insig-nificant contacts with production employees, and areseparately supervised. Most were hired from outsidethe Company, and thus there is no progression fromproduction classifications into the logistics analystsclassifications. Finally, there is no evidence that thework they perform requires the exercise of technicalskills or that they possess any.15 In view of these fac-tors,we conclude that logistics analysts do not sharea sufficient community of interest with unit employ-ees to warrant their inclusion in the unit, and accord-ingly, we shall exclude them.Reproductions Clericals, and Offset Printer, Leader,A, and BThere are two principal reproductions centers atDeer Park. The first is on the first floor, is boundedby the publications department, a computer room, a14Contrary to the assertion in the Employer's brief, the record establishesthat logistics analysts do not recommend which parts should be purchased.15These factors distinguish this case fromLeland Electric Company,126NLRB 406, 409-411 (1960), andLoral Electronics Systems, supra,on whichthe Employer relies.plant stockroom, and a mailroom-first-aid area, andis situated on both sides of a wall dividing the generaloffice area from the plant floor. The second is on thesecond floor in an office area adjacent to a blueprintcontrol station. Clerks, an intermediate clerk, a se-nior clerk, reproductions clerks, and offset printerswork in the first floor reproduction center, and re-productions clerks work in the second floor center.The first floor reproduction employees are super-vised by the supervisor of reproduction, whose officeis in the general office area. The Supervisor of repro-duction also supervises photographers, whom theparties excluded from the unit by stipulation. Thesecond floor reproduction employees are supervisedby the supervisor of design and drafting, who alsosupervises nonunit employees. Both supervisors ulti-mately report to the department head of the Techni-calSupport Division, a division principally com-prised of such nonproduction sections as publica-tions, library, technical writing and documentation,industrial arts, drafting, and product design support.The first floor reproductions center performs re-productions work for the entire Deer Park operation,while the second floor reproductions area appears toserve the design and drafting departments primarily.There is some interchange between clericals in thefirst and second floor reproduction centers. In viewof the fact that Deer Park reproductions personnelwork either in or next to office areas, that their super-visors also supervise nonunit employees, that theywork in physical proximity to nonunit employees,and that the Technical Support Division is primarilycomposed of office employees,16 we find that. the re-productions personnel in the first and second floorreproductions centers at Deer Park have a closercommunity of interest with office clerical than withplant clerical or production employees' and, accord-ingly, we shall exclude them from the unit. Since therecord contains no information as to the work loca-tion or supervision of reproductions center personnelat the Famingdale and Melville plants, we shall per-mit them to vote subject to challenge.Inspection Coordinator, Leader, AThere is one employee classified as inspectioncoordinator leader. He works in the receiving inspec-tion area on the main floor of the Deer Park plant,an area where AIL-purchased material is tested forconformity with AIL specifications. His functionsare to assign work in the test area in accordance withinstructions received from the supervisor of test, and16These factorsdistinguish this case fromBrownEngineering Company.Inc.. 123 NLRB 1619 (1959). cited by the Employer, in which reproductionspersonnel were included in a production unit. AIL, A DIVISION OF CUTLER-HAMMER, INC.to assist employees, such as test or development tech-nicians, in setting up and carrying out test proce-dures.The Employer requires that the inspectioncoordinator have 10 years' experience in test proce-dures, but does not require formal technical experi-ence. In view of the fact that he provides guidance totechnical employees in carrying out their duties andis required to have had prolonged experience in testoperations, we find that the inspection coordinatorleader is a technical employee. Since he works on theplant floor performing functions closely related tothe production process, we shall include him in theunit.All employees classified as inspection coordinatorA, a total of five, work in the production engineeringsection of the manufacturing engineering departmenton the second floor of the Deer Park plant. They areclassed in the same weekly wage classification as aresuch technical classifications as instrument, test, anddevelopment technician A. Their principal function,which is similar to that performed by methodsmen, isto detail the proper sequence of inspection proce-dures involving the Employer's products and to assistprofessional engineers in the design of special testequipment and devices to aid in inspections. Theyare not required to have formal technical education,but must have from 8 to 10 years' experience in testprocedures. Since the work they perform requires theexercise of discretion and highly developed technicalskills,we find that they are technical employees. Astechnical employees, they share a community of in-terest with other technical employees engaged in var-ious test procedures. We therefore shall include themin the unit.Packaging Specialists and Packaging and ShippingCoordinatorA packaging specialist and three packaging andshipping coordinators work in the packaging andshipping area on the main floor of the Deer Parkplant, an area which is administered by the manufac-turing, planning and control department of the Prod-uct Support Divison. A packaging and shipping spe-cialist also works iri the packaging and shipping areaof Ailtech at the Farmingdale plant. The packagingspecialistsmaintain stores of material used in pack-aging the Employer's products, determine the correctpackaging for such products, requisition packagingmaterials, and work either alone or with packagingand shipping clerks," who are included in the unit, inbuilding and shipping complex packages.17There are no packaging and shipping clerks at Ailtech, so the packag-ing and shipping specialist there performs what would otherwise be theirwork.207The packaging and shipping coordinators performclerical tasks connected with the packaging and ship-ping operation, such as preparing shipping forms,contacting shippers to pick up and deliver shipments,and so forth. Since employees in the classifications inquestion work on the plant floor, perform the samework as packaging and shipping clerks who are in-cluded in the unit, and work directly with theEmployer's product, we find that they share a com-munity of interest with production employees suffi-cient to require their inclusion in the unit.Senior Expeditor, Expeditor, and DispatcherEmployees in these classifications, which are ad-ministrativelywithin the manufacturing, planning,and control department of the Product Support Divi-sion, work in 12 dispatching and expediting stationslocated in various areas on the plant floor at DeerPark.These stations are not walled off from sur-rounding production areas and consist simply ofbenches on which records are kept relating to theitems being manufactured in a given area. Expedi-tors' and dispatchers' function is to maintain records,fillproduction employees' requests for materialsfrom stockrooms, and to take whatever action theycan to facilitate the movement of products throughthe particular production stage they are in. Since ex-peditors and dispatchers perform clerical tasks asso-ciated with the production process and,work on theplant floor, we find them to be plant clericals andaccordingly shall include them in the unit.18Coordinator of TestInstrumentation andInstrumentCoordinatorEmployees in these classifications are administra-tively part of the instrument resources section, manu-facturing engineering department, Product SupportDivision. Two employees are classified as coordina-tors of test instrumentation, one of whom works inan instrument depot area at the Deer Park plant andthe other of whom divides his time between instru-ment,depot areas at Farmingdale and Melville. In-strument coordinators are assigned to each of thejust-mentioned depot areas. The instrument re-sources depot at Deer Park is located in a buildingadjacent to the plant floor; a variety of employees inthe unit also work in the building. The depots atFarmingdale and Melville are both in the shop areas.The function of coordinators of test instrumenta-tion and instrument coordinators is to disburse testinstrumentsto and transfer them between various18Sperry Piedmont Company, supra,859:Container Research Corporation.supra,587. 208DECISIONS OFNATIONALLABOR RELATIONS BOARDunit employees who need them, and to record thelocation of all instruments. Since employees in theclassifications in question work in the same areas asproduction employees, handle test equipment usedby unit employees in evaluating the performance oftheEmployer's products, and come into frequentcontact with unit employees, we find that they areplant clerical employees who share a community ofinterest with production and maintenance employeessufficient to require their inclusion in the unit.Semiconductor Fabricator Development, Leader, A,B, and CEmployees in this classification work in the Cen-tralResearch Group, which is located at the Melvilleplant.Although this group is administratively not apart of the Employer's manufacturing operations-asnoted earlier, the Central Research Group managerreports to the Employer's vice president for plansand business development, not to the vice presidentfor operations-it is engaged in manufacturing. Theproduct it manufactures is a highly sophisticatedsemiconductor which in turn is incorporated in a var-iety of the Employer's products. Semiconductor fab-ricators, along with such unit employees as engineer-ing associates and development and mechanicaltechnicians, carry out the manufacturing process.Since semiconductor fabricators work with unitmembers and are actually engaged in productionwork, we shall include them in the unit.Plant ClericalsClericals in the classifications of clerk, intermedi-ate clerk, senior clerk, clerk-typist, technical clerk,and blueprint control clerk work on the plant floor inthe three Long Island plants in such areas as materialcontrol, central dispatch, receiving inspection, pack-aging and shipping, and blueprint control stationnumber five, and also work in plant areas where pro-duction personnel, such as superintendents or super-visors of shops, test, special repair activity, printedcircuit assembly,manufacturing, or instrument re-sources, have their desks. Clericals in the just-men-tioned classificationsalsoassistunit employeesworking in project planning, methods, and field oper-ations.As these clericals all work either in produc-tion areas or with unit employees in production-relat-ed areas, we find that they share a substantial com-munity of interest with unit employees requiring theirinclusion in the unit.On the basis of the foregoing, the parties' stipula-tions, and the entire record, we find that the follow-ing employees of the Employer constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.Allhourly and weekly rated production,maintenance, plant clerical and technical em-ployees of the Employer (including those listedon Attachments A and B) at the Employer'splants located at Deer Park, Melville, and Farm-ingdale, Long Island, New York, but excludingallcurrently represented employees, all officeclerical, professional,managerial, or sales em-ployees (including all weekly and monthly ratedemployees listed on Attachment C), all otheremployees, and all supervisors and guards as de-fined in the National Labor Relations Act.Although the unit we thus find appropriate differsfrom that sought by the Petitioner, we shall not dis-miss the petition inasmuch' as the Petitioner has notspecifically disclaimed interest in such unit and thePetitioner has an adequate showing of interest in thelarger unit. If the Petitioner does not now desire toparticipate in an election in the unit found appropri-ate herein, we shall permit it to withdraw its petitionwithout prejudice upon written notice to the Region-alDirector within 10 days from the date of this Deci-sion.[Direction of Election andExcelsiorfootnote omit-ted from publication.]ATTACHMENT AHourly rated productionand maintenanceclassificationsElectricalAssemblerA.B.C.D.LeaderandTraineeMechanical Assembler A,B,C and LeaderBench HandChemical FinisherCustodian A,B and LeaderEngraverFinish Area LeaderElectrical Inspector'A,B,C,D and LeaderMechanical Inspector A,B and LeaderMachine Operators A (Operating boring mill.brake, drill press, engine lathe, grinder,milling,punch press, shear, spot welding and turret lathe ma-chines)Machine Operators B (operating brake, drill press,milling,punch press, shear and turret lathe ma-chines)Machine Operators C (operating drill press andpunch press machines)Machinist All-Around A,B AIL, A DIVISION OF CUTLER-HAMMER, INC.209Machinist, Experimental and LeaderMachinist GeneralMachinistRepairmanMachine Shop LeaderMaterial HandlerMaintenance Man A,B,C, Lubricator and LeaderPackaging Clerk A,B, Leader and TraineePaintSprayerReceiving Clerk A,B, Leader and TraineeSheetmetalExperimental Worker and LeaderSheetmetalWorker A,B,C, Grinder, Leader andTraineeShop Helper and TraineeShipping Clerk ASilk Screener AStock Clerk A,B, Leader and TraineeTool Crib TenderElectronic Tester A,BCombination WelderWiring Specialty LeaderWeekly ratedtechniciansDevelopmentTechnician A,B,CDevelopment Technician-MechanicalEngineeringAssociate andSenior EngineeringAssociateGraphic Arts TechnicianInstrumentTechnician A,B,C and LeaderMaterials Laboratory TechnicianMechanical Research TechnicianTechnicalRepresentativeand SeniorTechnicalRepresentativeTechnician TraineeTest Technician A,B,C and LeaderATTACHMENT BClericals, including clerk, intermediate clerk, se-nior clerk, clerk-typist, technical clerk, and blueprintcontrol clerk, working in plant areas, or in projectplanning, methods, or field operationsCoordinator of Test InstrumentationDispatcherEngineering CoordinatorExpeditor and Senior ExpeditorInspection Coordinator A and LeaderInstrumentCoordinatorMethodsman, Electrical Assembly, A,B, andLeaderMethodsman, Shop, A,B, and LeaderPackaging-Shipping CoordinatorPackaging SpecialistPlanner,Assistant Planner,and Senior PlannerProject Coordinator A,B, and CSemi-conductor Fabricator Development A,B,Cand LeaderATTACH M ENT CAccountantAccounting Clerk A,BAccountant General, AILTECHAssistant Supervisor, Material ControlAssistant Stores SupervisorAssistant to Operations Manager, AILTECH-EBuyer and Assistant BuyerClassified Document Control LeaderMail Clerk A,B and LeaderPersonnel ClerkCollege CooperativeComputer Operations Control LeaderComputer LibrarianComputer Operator and-Senior ComputerOperatorCashierCustomer Service CoordinatorData Recorder, Leader and SeniorDesigner A,B,C and Design Leader(including Plant Engineering Designer A and C)Draftsman A,BDriver, and Driver LeaderPurchasing ExpeditorFinancial Management Operations AssistantGuardAssistant Chief GuardIndustrialArtist and LeaderIndustrial EngineeringAnalystKeypunch Operator TraineeNursePersonnel AssistantPhoto Laboratory AssistantPhotographer and Chief PhotographerProofreaderProcess Integration Specialist-AppliedElectronicsComputer Programmer A,BProperty Administrator and TraineePublications Illustrator, A,B,C, Checker andLeaderPublications Typist and LeaderReceptionistReliability Laboratory SupervisorReorder Specialist-Applied ElectronicsSecretarySecretary, Executive Vice President/PresidentExecutive SecretarySenior SecretarySpecificationsWriterStandards Coordinator 210DECISIONSOF NATIONALLABOR RELATIONS BOARDSupervisor-QualityAssurance-AILTECHTechnicianMathematician BWarehouse SupervisorTelephone Operatorand Chief TelephoneTabulating Machine OperatorOperator